NOT FOR PUBLICATION                          FILED
                                                                       OCT 24 2016
                   UNITED STATES COURT OF APPEALS
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

RICARDO APOLINARIO,                            No. 14-17109

             Plaintiff - Appellant,            D.C. No. 3:13-cv-04219-VC

 v.
                                               MEMORANDUM*
UNITED HEALTHCARE WORKERS -
WEST, SERVICE EMPLOYEES
INTERNATIONAL, CTW, CLC; SETON
MEDICAL CENTER; and DOES ONE
THROUGH TWENTY FIVE,

             Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                   Vince G.Chhabria, District Judge, Presiding

                          Submitted October 20, 2016**
                            San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and COLLINS,*** Chief
District Judge.


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
           The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Raner C. Collins, Chief United States District Judge for
the District of Arizona, sitting by designation.
      Plaintiff Ricardo Apolinario appeals from two district court orders

dismissing his claims against his former employer, Seton Medical Center (“Seton”)

and labor union, United Healthcare Workers-West Service Employees

International Union (“the Union”). The first order granted the Union’s motion to

dismiss Apolinario’s claim for a breach of the duty of fair representation under the

National Labor Relations Act. The second order granted Seton’s motion for

judgment on the pleadings concerning his claims brought under the Labor

Management Relations Act, 1947. We review dismissals under Federal Rules of

Civil Procedure 12(b)(6) and 12(c) de novo. See Lyon v. Chase Bank USA, 656
F.3d 877, 883 (9th Cir. 2011) (judgment on the pleadings); Knievel v. ESPN, 393
F.3d 1068, 1072 (9th Cir. 2005) (motions to dismiss). We now affirm.

   To prevail against either Seton or the Union, Apolinario has the burden to

demonstrate the Union breached its duty of fair representation. Hines v. Anchor

Motor Freight, Inc., 424 U.S. 554, 570–71 (1976); see also United Parcel Serv.,

Inc. v. Mitchell, 451 U.S. 56, 62 (1981). A union breaches its duty of fair

representation to an employee by engaging in conduct that was “arbitrary,

discriminatory, or in bad faith.” Vaca v. Sipes, 386 U.S. 171, 190 (1967). Whether

to pursue a grievance is typically a decision in which unions “retain wide

discretion to act in what they perceive to be their members’ best interests.”

Peterson v. Kennedy, 771 F.2d 1244, 1253 (9th Cir. 1985). Apolinario’s operative

                                          2
complaint does not allege enough specific facts to support a reasonable inference

that the Union breached its duty of fair representation in handling his grievance,

and mostly includes “threadbare recitals of a cause of action’s elements, supported

by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

Notably, Apolinario does not allege specific facts (1) suggesting any motive the

Union might have had for discriminating against him or acting in bad faith, (2)

showing that similarly situated employees were treated differently by the Union, or

(3) giving context to or explaining his bare allegation. Because he failed to

“provide more[,]” his claims must fail. Mendiondo v. Centinela Hosp. Med. Ctr.,

521 F.3d 1097, 1104 (9th Cir. 2008).

      AFFIRMED.




                                          3